UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6325 Dreyfus MidCap Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/2014 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Midcap Index Fund, Inc. July 31, 2014 (Unaudited) Common Stocks98.6% Shares Value ($) Automobiles & Components.4% Gentex 329,750 9,529,775 Thor Industries 101,326 5,367,238 Banks5.4% Associated Banc-Corp 356,209 6,383,265 Astoria Financial 192,527 2,479,748 BancorpSouth 191,512 3,996,855 Bank of Hawaii 98,452 5,629,485 Cathay General Bancorp 165,043 4,223,450 City National 107,452 8,085,763 Commerce Bancshares 180,711 8,142,838 Cullen/Frost Bankers 119,773 9,338,701 East West Bancorp 323,772 11,027,674 First Horizon National 522,856 6,159,244 First Niagara Financial Group 802,880 6,904,768 FirstMerit 374,616 6,593,242 Fulton Financial 422,348 4,789,426 Hancock Holding 186,119 6,037,700 International Bancshares 128,867 3,266,778 New York Community Bancorp 998,022 15,848,589 PacWest Bancorp 216,646 9,027,639 Prosperity Bancshares 132,864 7,723,384 Signature Bank 112,779 a 12,900,790 SVB Financial Group 112,449 a 12,259,190 Synovus Financial 307,623 7,244,522 TCF Financial 373,496 5,904,972 Trustmark 151,335 3,485,245 Umpqua Holdings 378,315 6,401,090 Valley National Bancorp 452,889 b 4,338,677 Washington Federal 226,548 4,748,446 Webster Financial 204,722 5,869,380 Westamerica Bancorporation 57,967 b 2,771,982 Capital Goods11.3% A.O. Smith 169,876 7,933,209 Acuity Brands 97,489 10,457,645 AECOM Technology 222,696 a 7,560,529 AGCO 197,254 9,608,242 Alliant Techsystems 71,989 9,353,531 B/E Aerospace 222,886 a 18,976,514 Carlisle 144,638 11,573,933 CLARCOR 114,051 6,764,365 Crane 110,852 7,605,556 Donaldson 296,460 11,499,683 Esterline Technologies 71,213 a 7,730,171 Exelis 427,767 7,203,596 Fortune Brands Home & Security 374,485 14,151,788 GATX 101,831 6,313,522 Graco 134,991 10,009,583 Granite Construction 79,447 2,586,000 Harsco 183,861 4,646,167 Hubbell, Cl. B 121,444 14,201,661 Huntington Ingalls Industries 110,929 10,085,665 IDEX 179,631 13,619,622 ITT 206,055 9,472,348 KBR 328,262 6,781,893 Kennametal 177,999 7,525,798 Lennox International 102,213 8,720,813 Lincoln Electric Holdings 179,800 11,945,912 MSC Industrial Direct, Cl. A 107,012 9,127,053 Nordson 134,214 10,088,866 NOW 242,577 7,808,554 Oshkosh 191,846 8,867,122 Regal-Beloit 99,886 7,020,987 SPX 97,761 9,691,048 Terex 245,488 8,471,791 Timken 172,921 7,660,400 Trinity Industries 349,350 b 15,245,634 Triumph Group 118,138 7,484,042 United Rentals 219,066 a 23,199,089 URS 154,177 8,829,717 Valmont Industries 60,770 b 8,849,935 Wabtec 217,366 17,537,089 Watsco 61,351 5,495,209 Woodward 132,274 6,608,409 Commercial & Professional Services2.9% Civeo 237,253 6,026,226 Clean Harbors 125,186 a 7,214,469 Copart 253,637 a 8,466,403 Corporate Executive Board 76,650 4,757,665 Deluxe 111,564 6,137,136 FTI Consulting 93,614 a 3,459,973 Herman Miller 132,911 3,886,318 HNI 99,082 3,501,558 ManpowerGroup 179,553 13,985,383 MSA Safety 71,581 3,706,464 R.R. Donnelley & Sons 448,953 b 7,793,824 Rollins 145,717 4,125,248 Towers Watson & Co., Cl. A 142,586 14,546,624 Waste Connections 279,645 13,238,394 Consumer Durables & Apparel3.9% Brunswick 209,663 8,455,709 Carter's 118,924 9,104,821 Deckers Outdoor 78,358 a 6,935,467 Hanesbrands 224,283 21,914,692 Jarden 267,935 a 14,977,567 Kate Spade & Company 285,792 a 10,811,511 KB Home 200,053 b 3,260,864 M.D.C. Holdings 87,848 2,369,261 NVR 9,128 a 10,282,327 Polaris Industries 148,461 21,903,936 Tempur Sealy International 137,152 a 7,503,586 Toll Brothers 361,002 a 11,801,155 Tupperware Brands 114,034 8,299,395 Consumer Services2.3% Apollo Education Group 219,327 a 6,125,803 Bally Technologies 88,296 a 5,312,770 Brinker International 145,373 6,518,525 Cheesecake Factory 104,584 4,484,562 DeVry Education Group 129,659 5,182,470 Domino's Pizza 123,566 8,896,752 International Game Technology 558,441 9,454,406 International Speedway, Cl. A 62,869 1,906,188 Life Time Fitness 85,494 a 3,364,189 Panera Bread, Cl. A 58,394 a 8,601,436 Service Corporation International 482,459 10,131,639 Sotheby's 155,884 6,180,801 Wendy's 601,148 4,899,356 Diversified Financials2.4% CBOE Holdings 191,806 9,296,837 Eaton Vance 272,220 9,563,089 Federated Investors, Cl. B 213,338 b 6,020,398 Janus Capital Group 343,207 3,909,128 MSCI 263,447 a 11,920,977 Raymond James Financial 280,030 14,267,529 SEI Investments 315,856 11,313,962 SLM 949,916 8,416,256 Waddell & Reed Financial, Cl. A 192,389 10,156,215 Energy5.0% Atwood Oceanics 130,622 a 6,289,449 Bill Barrett 110,985 a 2,664,750 CARBO Ceramics 45,120 b 5,619,245 Dresser-Rand Group 172,707 a 10,277,794 Dril-Quip 91,926 a 9,263,383 Energen 164,150 13,399,565 Gulfport Energy 192,822 a 10,298,623 Helix Energy Solutions Group 222,457 a 5,657,082 HollyFrontier 447,629 21,043,039 Oceaneering International 243,371 16,527,325 Oil States International 118,422 a 7,258,084 Patterson-UTI Energy 326,268 11,207,306 Rosetta Resources 138,853 a 7,091,223 SM Energy 151,335 11,885,851 Superior Energy Services 352,002 11,827,267 Tidewater 112,209 5,304,119 Unit 98,907 a 6,265,758 World Fuel Services 159,219 6,838,456 WPX Energy 452,430 a 9,306,485 Food & Staples Retailing.3% SUPERVALU 446,214 a 4,091,782 United Natural Foods 112,306 a 6,583,378 Food, Beverage & Tobacco2.1% Dean Foods 209,037 3,202,447 Flowers Foods 397,630 7,590,757 Hain Celestial Group 113,251 a 9,682,960 Hillshire Brands 276,535 17,358,102 Ingredion 168,315 12,393,033 Lancaster Colony 44,085 3,850,825 Post Holdings 98,562 a 4,427,405 Tootsie Roll Industries 49,161 b 1,294,409 Universal 52,861 2,745,072 WhiteWave Foods 392,397 a 11,689,507 Health Care Equipment & Services6.6% Align Technology 160,585 a 8,705,313 Allscripts Healthcare Solutions 360,758 a 5,743,267 Community Health Systems 256,553 a 12,237,578 Cooper 108,114 17,393,380 Health Net 180,872 a 7,450,118 Henry Schein 192,252 a 22,349,295 Hill-Rom Holdings 126,923 5,000,766 HMS Holdings 199,382 a 3,670,623 Hologic 622,993 a 16,241,428 IDEXX Laboratories 114,608 a 14,266,404 LifePoint Hospitals 98,395 a 7,056,889 MEDNAX 221,643 a 13,116,833 Omnicare 221,594 13,849,625 Owens & Minor 143,571 4,750,764 ResMed 314,682 b 16,281,647 Sirona Dental Systems 125,034 a 10,027,727 STERIS 133,387 6,786,731 Teleflex 93,476 10,071,104 Thoratec 125,210 a 4,069,325 Universal Health Services, Cl. B 202,550 21,591,830 VCA 195,331 a 7,283,893 WellCare Health Plans 99,011 a 6,176,306 Household & Personal Products1.0% Church & Dwight 306,149 19,648,643 Energizer Holdings 137,502 15,779,730 Insurance4.7% Alleghany 36,706 a 15,190,778 American Financial Group 158,880 8,895,691 Arthur J. Gallagher & Co. 354,152 15,936,840 Aspen Insurance Holdings 144,192 5,769,122 Brown & Brown 264,247 8,133,523 Everest Re Group 102,925 16,047,037 First American Financial 242,088 6,570,268 The Hanover Insurance Group 99,353 5,743,597 HCC Insurance Holdings 225,607 10,531,335 Kemper 116,529 4,033,069 Mercury General 82,482 4,059,764 Old Republic International 537,140 7,729,445 Primerica 124,095 5,718,298 Protective Life 177,956 12,346,587 Reinsurance Group of America 154,142 12,371,437 RenaissanceRe Holdings 90,499 8,851,707 StanCorp Financial Group 96,679 5,833,611 W.R. Berkley 230,963 10,303,259 Materials7.5% Albemarle 179,498 11,010,407 AptarGroup 145,338 8,880,152 Ashland 163,351 17,094,682 Cabot 135,211 7,083,704 Carpenter Technology 120,166 6,505,787 Cliffs Natural Resources 338,331 b 5,903,876 Commercial Metals 264,836 4,565,773 Compass Minerals International 75,803 6,520,574 Cytec Industries 80,476 8,116,005 Domtar 143,967 5,171,295 Eagle Materials 113,036 10,265,930 Greif, Cl. A 68,602 3,442,448 Louisiana-Pacific 319,469 a 4,325,610 Minerals Technologies 78,647 4,567,031 NewMarket 24,801 9,597,987 Olin 175,506 4,663,194 Packaging Corporation of America 221,679 14,666,283 PolyOne 210,031 7,970,676 Rayonier Advanced Materials 93,586 3,037,802 Reliance Steel & Aluminum 175,363 11,968,525 Rock-Tenn, Cl. A 161,788 16,086,581 Royal Gold 144,376 10,910,494 RPM International 300,591 13,280,110 Scotts Miracle-Gro, Cl. A 99,470 5,291,804 Sensient Technologies 110,453 5,798,782 Silgan Holdings 96,611 4,755,193 Sonoco Products 226,827 8,878,009 Steel Dynamics 537,441 11,399,124 TimkenSteel 86,460 3,761,875 United States Steel 325,540 b 10,902,335 Valspar 174,691 13,110,560 Worthington Industries 116,278 4,447,634 Media1.5% AMC Networks, Cl. A 131,375 a 7,865,421 Cinemark Holdings 235,418 7,721,710 DreamWorks Animation SKG, Cl. A 164,656 a 3,293,120 John Wiley & Sons, Cl. A 105,591 6,344,963 Lamar Advertising, Cl. A 148,210 7,432,731 Live Nation Entertainment 322,086 a 7,475,616 Meredith 81,684 3,750,929 New York Times, Cl. A 277,406 3,464,801 Time 248,169 5,980,873 Pharmaceuticals, Biotech & Life Sciences3.2% Bio-Rad Laboratories, Cl. A 44,400 a 5,105,556 Charles River Laboratories International 109,745 a 5,949,276 Covance 127,805 a 10,725,396 Cubist Pharmaceuticals 170,000 a 10,353,000 Endo International 315,513 a 21,164,612 Mallinckrodt 132,102 a,b 9,196,941 Mettler-Toledo International 65,292 a 16,789,185 Salix Pharmaceuticals 142,915 a 18,851,918 Techne 75,250 7,022,330 United Therapeutics 98,736 a 8,979,052 Real Estate9.6% Alexander & Baldwin 94,302 3,599,507 Alexandria Real Estate Equities 161,704 c 12,709,934 American Campus Communities 237,158 c 9,230,189 BioMed Realty Trust 427,025 c 9,181,037 Camden Property Trust 193,032 c 13,967,796 Corporate Office Properties Trust 197,736 c 5,609,770 Corrections Corporation of America 263,121 c 8,477,759 Duke Realty 743,350 c 13,372,867 Equity One 141,709 c 3,290,483 Extra Space Storage 248,516 c 12,855,733 Federal Realty Investment Trust 151,598 c 18,510,116 Highwoods Properties 203,822 c 8,574,792 Home Properties 129,117 c 8,494,607 Hospitality Properties Trust 337,005 c 9,628,233 Jones Lang LaSalle 100,575 12,441,128 Kilroy Realty 185,625 c 11,479,050 LaSalle Hotel Properties 230,742 c 8,027,514 Liberty Property Trust 333,321 c 11,722,900 Mack-Cali Realty 198,654 c 4,191,599 Mid-America Apartment Communities 169,291 c 11,836,827 National Retail Properties 278,288 b,c 9,898,704 Omega Healthcare Investors 280,555 b,c 10,251,480 Potlatch 92,665 c 3,827,065 Rayonier 285,288 c 9,716,909 Realty Income 498,765 b,c 21,471,833 Regency Centers 208,478 c 11,332,864 Senior Housing Properties Trust 460,032 c 10,516,332 SL Green Realty 214,928 c 23,169,238 Taubman Centers 142,880 c 10,510,253 UDR 566,842 c 16,483,765 Washington Prime Group 347,857 a 6,571,019 Weingarten Realty Investors 248,602 c 8,181,492 Retailing4.7% Aaron's 159,059 4,195,976 Abercrombie & Fitch, Cl. A 163,120 6,417,141 Advance Auto Parts 164,323 19,901,159 American Eagle Outfitters 384,595 4,099,783 ANN 104,073 a 3,824,683 Ascena Retail Group 291,421 a 4,680,221 Big Lots 124,346 5,440,137 Cabela's 105,669 a,b 6,166,843 Chico's FAS 342,184 5,409,929 CST Brands 171,088 5,719,472 Dick's Sporting Goods 221,681 9,428,093 Foot Locker 325,975 15,493,592 Guess? 130,712 3,399,819 HSN 76,278 4,263,177 J.C. Penney 673,895 a,b 6,321,135 LKQ 680,278 a 17,792,671 Murphy USA 98,094 a 4,847,805 Office Depot 1,080,654 a 5,414,077 Rent-A-Center 121,198 2,901,480 Signet Jewelers 180,696 18,393,046 Williams-Sonoma 197,449 13,242,904 Semiconductors & Semiconductor Equipment2.9% Advanced Micro Devices 1,441,325 a,b 5,635,581 Atmel 942,588 a 7,729,222 Cree 275,117 a 12,993,776 Cypress Semiconductor 328,001 a,b 3,316,090 Fairchild Semiconductor International 275,014 a 4,185,713 Integrated Device Technology 300,752 a 4,318,799 International Rectifier 159,894 a 3,971,767 Intersil, Cl. A 288,900 3,706,587 RF Micro Devices 636,427 a,b 7,102,525 Semtech 154,585 a 3,451,883 Silicon Laboratories 89,569 a 3,648,145 Skyworks Solutions 427,162 21,682,743 SunEdison 555,379 a 11,107,580 Teradyne 435,252 7,930,291 Software & Services8.2% ACI Worldwide 254,599 a 4,771,185 Acxiom 170,293 a 3,119,768 Advent Software 91,110 2,957,431 ANSYS 208,928 a 16,074,920 AOL 180,441 a 6,956,001 Broadridge Financial Solutions 268,627 10,844,472 Cadence Design Systems 653,696 a 11,001,704 CommVault Systems 100,800 a 4,840,416 Compuware 489,988 4,458,891 Concur Technologies 107,957 a,b 10,035,683 Convergys 222,579 4,315,807 Conversant 142,023 a,b 3,319,077 CoreLogic 208,242 a 5,664,182 DST Systems 79,095 7,124,087 Equinix 112,200 a 24,069,144 FactSet Research Systems 88,225 b 10,598,469 Fair Isaac 76,617 4,378,662 Fortinet 302,857 a 7,435,139 Gartner 201,284 a 13,771,851 Global Payments 159,593 11,055,007 Informatica 248,255 a 7,874,649 Jack Henry & Associates 189,672 11,067,361 Leidos Holdings 142,224 5,253,755 Mentor Graphics 215,007 4,246,388 MICROS Systems 164,929 a 11,154,148 NeuStar, Cl. A 139,925 a,b 3,898,311 PTC 263,274 a 9,467,333 Rackspace Hosting 263,419 a 7,978,962 Rovi 211,601 a 4,945,115 Science Applications International 92,741 3,873,792 SolarWinds 147,945 a 6,086,457 Solera Holdings 152,994 9,791,616 Synopsys 349,082 a 13,184,827 TIBCO Software 338,040 a 6,524,172 VeriFone Systems 252,557 a 8,463,185 WEX 86,192 a 9,301,841 Technology Hardware & Equipment5.1% 3D Systems 230,622 a,b 11,561,081 ADTRAN 124,297 2,764,365 ARRIS Group 269,817 a 9,219,647 Arrow Electronics 221,935 a 12,861,133 Avnet 312,227 13,216,569 Belden 96,902 6,579,646 Ciena 233,695 a 4,564,063 Diebold 144,451 5,442,914 FEI 93,565 7,167,079 Ingram Micro, Cl. A 350,660 a 10,063,942 InterDigital 89,004 3,924,186 Itron 86,146 a 3,099,533 JDS Uniphase 528,251 a 6,270,339 Knowles 187,872 a 5,463,318 Lexmark International, Cl. A 141,080 6,776,072 National Instruments 221,275 7,045,396 NCR 378,852 a 11,725,469 Plantronics 95,101 4,466,894 Polycom 301,654 a 3,867,204 Riverbed Technology 363,467 a 6,506,059 Tech Data 85,106 a 5,343,806 Trimble Navigation 587,612 a 18,157,211 Vishay Intertechnology 305,909 4,506,040 Zebra Technologies, Cl. A 114,020 a 9,129,581 Telecommunication Services.5% Telephone & Data Systems 218,950 5,473,750 tw telecom 307,601 a 12,531,665 Transportation2.5% Alaska Air Group 309,956 13,628,765 Con-way 128,614 6,347,101 Genesee & Wyoming, Cl. A 115,140 a 11,482,912 J.B. Hunt Transport Services 206,251 15,934,952 JetBlue Airways 508,023 a,b 5,446,007 Kirby 128,511 a 14,966,391 Landstar System 100,690 6,658,630 Old Dominion Freight Line 154,814 a 9,827,593 Werner Enterprises 102,379 2,516,476 Utilities4.6% Alliant Energy 250,174 14,134,831 Aqua America 399,986 9,511,667 Atmos Energy 226,156 10,927,858 Black Hills 98,407 5,187,033 Cleco 137,077 7,640,672 Great Plains Energy 341,089 8,455,596 Hawaiian Electric Industries 225,649 b 5,329,829 IDACORP 111,103 5,949,566 MDU Resources Group 432,097 13,615,376 National Fuel Gas 189,469 13,056,309 OGE Energy 448,848 16,136,086 ONE Gas 114,555 4,123,980 PNM Resources 175,955 4,513,246 Questar 388,333 8,636,526 UGI 259,672 12,604,479 Vectren 182,538 6,952,872 Westar Energy 291,079 10,490,487 WGL Holdings 116,945 4,558,516 Total Common Stocks (cost $2,273,046,374) Principal Short -Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills: 0.02%, 9/11/14 2,290,000 d 2,289,968 0.04%, 12/11/14 1,245,000 d 1,244,806 Total Short-Term Investments (cost $3,534,761) Other Investment2.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $93,472,263) 93,472,263 e Investment of Cash Collateral for Securities Loaned4.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $158,624,201) 158,624,201 e Total Investments (cost $2,528,677,599) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At July 31, 2014, the value of the fund's securities on loan was $152,567,538 and the value of the collateral held by the fund was $160,076,605, consisting of cash collateral of $158,624,201 and U.S. Government & Agency securities valued at $1,452,404. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. At July 31, 2014, net unrealized appreciation on investments was $1,207,663,356 of which $1,275,112,662 related to appreciated investment securities and $67,449,306 related to depreciated investment securities. At July 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Capital Goods 11.3 Real Estate 9.6 Software & Services 8.2 Materials 7.5 Short-Term/Money Market Investments 7.3 Health Care Equipment & Services 6.6 Banks 5.4 Technology Hardware & Equipment 5.1 Energy 5.0 Insurance 4.7 Retailing 4.7 Utilities 4.6 Consumer Durables & Apparel 3.9 Pharmaceuticals, Biotech & Life Sciences 3.2 Commercial & Professional Services 2.9 Semiconductors & Semiconductor Equipment 2.9 Transportation 2.5 Diversified Financials 2.4 Consumer Services 2.3 Food, Beverage & Tobacco 2.1 Media 1.5 Household & Personal Products 1.0 Telecommunication Services .5 Automobiles & Components .4 Food & Staples Retailing .3 † Based on net assets. STATEMENT OF FINANCIAL FUTURES July 31, 2014 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2014 ($) Financial Futures Long Standard & Poor's Midcap 400 E-mini 426 58,268,280 September 2014 ) The following is a summary of the inputs used as of July 31, 2014 in valuing the fund's investments: Level 2 - Level 1 - Other Level 3 - Unadjusted Significant Significant Quoted Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 3,462,316,671 - - Equity Securities - Foreign Common Stocks+ 18,393,046 - - Mutual Funds 252,096,464 - - U.S. Treasury 3,534,774 Liabilities ($) Other Financial Instruments: Financial Futures++ (1,498,200) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus MidCap Index Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 22, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 22, 2014 By: /s/ James Windels James Windels Treasurer Date: September 22, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
